     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 1 of 10


1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6      MARVIN MOSBY, et al.,                               Case No. 3:14-cv-00251-MMD-WGC

7                                      Plaintiffs,                     ORDER
              v.
8
       RENEE BAKER, et al.,
9
                                    Defendants.
10

11    I.     SUMMARY

12           Marvin Mosby’s 28 U.S.C. § 2254 amended petition for writ of habeas corpus is

13    before the Court for final disposition on the merits. (ECF No. 24.)

14    II.    BACKGROUND

15           In May 2011, a jury convicted Mosby of Count 1: larceny from the person, and

16    Count 2: grand larceny. (Exhibit (“Exh.”) 50.)1 The presentence investigation report, which

17    Mosby did not challenge or dispute, reflected 12 prior felonies, including two convictions

18    for ex-felon in possession of a firearm, 10 misdemeanors, eight prison terms and multiple

19    parole violations. (Exh. 69.) The state district court adjudicated him a large habitual

20    criminal and sentenced him to life without the possibility of parole. (Exh. 52.) Mosby filed

21    a motion for reconsideration. (Exh. 53.) The state district court conducted a hearing and

22    denied the motion. (Exhs. 55, 56.) Judgment of conviction was filed on November 15,

23    2011. (Exh. 3.)

24           In November 2012, the Nevada Supreme Court affirmed the conviction as to Count

25    1 and reversed and remanded as to Count 2. (Exh. 5.) The amended judgment of

26    conviction was filed in January 2013; Count 2 was dismissed and the sentence on count

27    1 remained the same. (Exh. 6.)

28
             1Exhibits   referenced in this order are found at ECF Nos. 15, 20, 25-26, 29, and 31.
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 2 of 10


1            In April 2014, Mosby filed what he called a supplemental petition for writ of habeas

2     corpus. (Exh. 19.) He styled it as a supplement, but as no state postconviction petition

3     had been filed, the state district court dismissed it as time-barred. (Exh. 63.) Mosby

4     represented in a motion for leave to file the supplement that he had in fact submitted a

5     state postconviction petition on September 3, 2013. (Exh. 25.) Ultimately, the Nevada

6     Supreme Court reversed and remanded to the state district court for an evidentiary

7     hearing as to whether a timely state postconviction petition had been filed. (Exh. 25.) The

8     state district court conducted an evidentiary hearing, denied the petition, and the Nevada

9     Court of Appeals affirmed. (Exhs. 26, 27, 33.) Remittitur issued on May 18, 2016. (Exh.

10    64.)

11           Meanwhile, Mosby dispatched his federal habeas petition for mailing on May 12,

12    2014. (ECF No. 1.) The Court appointed counsel, and Petitioner filed a counseled motion

13    for stay and abeyance. (ECF Nos. 14, 15.) The Court granted the motion. (ECF No. 17.)

14    On July 26, 2016, the Court granted Mosby’s motion to reopen the case, and he filed a

15    counseled, first-amended petition on December 15, 2016. (ECF No. 24)2 Respondents

16    have now answered the two grounds in the first-amended petition (ECF No. 46), and

17    Mosby replied (ECF No. 48).

18    III.   LEGAL STANDARD

19           28 U.S.C. § 2254(d), a provision of the Antiterrorism and Effective Death Penalty

20    Act (“AEDPA”), provides the legal standards for the Court’s consideration of the petition

21    in this case:

22
             An application for a writ of habeas corpus on behalf of a person in custody
23           pursuant to the judgment of a State court shall not be granted with respect
             to any claim that was adjudicated on the merits in State court proceedings
24           unless the adjudication of the claim ―

25

26
             2The Court granted Respondents’ motion to dismiss this petition as time-barred in
27    July 2017, and judgment was entered. (ECF Nos. 35, 36.) Mosby appealed, and the Ninth
      Circuit Court of Appeals reversed and remanded based on its conclusion that the Court
28    had previously, erroneously dismissed a habeas petition that Mosby filed in 2013. (See
      ECF Nos, 41, 42 in Case No. 2:13-cv-01609-APG-VCF.)
                                                2
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 3 of 10


1            (1)    resulted in a decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal law, as determined
2            by the Supreme Court of the United States; or

3            (2)    resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in the State
4            court proceeding.

5     Id. The AEDPA “modified a federal habeas court’s role in reviewing state prisoner

6     applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

7     convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685,

8     693-694 (2002). The Court’s ability to grant a writ is limited to cases where “there is no

9     possibility fair-minded jurists could disagree that the state court’s decision conflicts with

10    [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The

11    Supreme Court has emphasized “that even a strong case for relief does not mean the

12    state court’s contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538

13    U.S. 63, 75 (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing

14    the AEDPA standard as “a difficult to meet and highly deferential standard for evaluating

15    state-court rulings, which demands that state-court decisions be given the benefit of the

16    doubt”) (internal quotation marks and citations omitted).

17           A state court decision is contrary to clearly established Supreme Court precedent,

18    within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that contradicts

19    the governing law set forth in [the Supreme Court’s] cases” or “if the state court confronts

20    a set of facts that are materially indistinguishable from a decision of [the Supreme Court]

21    and nevertheless arrives at a result different from [the Supreme Court’s] precedent.”

22    Lockyer, 538 U.S. at 73 (first quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000),

23    and then citing Bell, 535 U.S. at 694).

24           A state court decision is an unreasonable application of clearly established

25    Supreme Court precedent, within the meaning of 28 U.S.C. § 2254(d), “if the state court

26    identifies the correct governing legal principle from [the Supreme Court’s] decisions but

27    unreasonably applies that principle to the facts of the prisoner’s case.” Lockyer, 538 U.S.

28    at 74 (quoting Williams, 529 U.S. at 413). The “unreasonable application” clause requires

                                                   3
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 4 of 10


1     the state court decision to be more than incorrect or erroneous; the state court’s

2     application of clearly established law must be objectively unreasonable. Id. (quoting

3     Williams, 529 U.S. at 409).

4              To the extent that the state court’s factual findings are challenged, the

5     “unreasonable determination of fact” clause of § 2254(d)(2) controls on federal habeas

6     review. See, e.g., Lambert v. Blodgett, 393 F.3d 943, 972 (9th Cir. 2004). This clause

7     requires that the federal courts “must be particularly deferential” to state court factual

8     determinations. Id. The governing standard is not satisfied by a showing merely that the

9     state court finding was “clearly erroneous.” 393 F.3d at 973. Rather, AEDPA requires

10    substantially more deference:

11             .... [I]n concluding that a state-court finding is unsupported by substantial
               evidence in the state-court record, it is not enough that we would reverse in
12             similar circumstances if this were an appeal from a district court decision.
               Rather, we must be convinced that an appellate panel, applying the normal
13             standards of appellate review, could not reasonably conclude that the
               finding is supported by the record.
14

15    Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004); see also Lambert, 393 F.3d at 972.

16             Under 28 U.S.C. § 2254(e)(1), state court factual findings are presumed to be

17    correct unless rebutted by clear and convincing evidence. The petitioner bears the burden

18    of proving by a preponderance of the evidence that he is entitled to habeas relief. See

19    Cullen, 563 U.S. at 181.

20    IV.      DISCUSSION

21             Mosby challenges his sentence of life without the possibility of parole on two

22    bases. In ground 1 he argues that such a sentence for stealing a camera worth less than

23    $500 constitutes cruel and unusual punishment. In ground 2 he asserts that the trial court

24    relied on speculation about other crimes that Mosby may have committed in sentencing

25    him so harshly.

26             The state district court sentenced Mosby on two separate cases during the same

27    hearing, sentencing him on this case—C271646—first:

28          The Court: C271646, Marvin Dwayne Mosby. He’s got two cases. And

                                                    4
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 5 of 10


1           C272379. We’ll do the 646 one first…

2     (Exh. 52.)

3              The State presented 7 certified judgments of conviction in support of habitual

4     criminal adjudication:

5           1984 California attempt grand theft from a person and grand theft from a person,

6           1992 California possession of a firearm by a felon,
7
            1994 California grand theft from a person,
8
            1996 California grand theft from a person,
9
            2001 California theft, false imprisonment of another,
10
            2001 California grand theft access cards,
11

12          2006 Clark County, Nevada burglary and larceny from a person.

13    (Id. at 3-4.)
14             With respect to the Clark County conviction above, the State explained:
15             Your Honor, he actually wound up being revoked from parole in that case
               and expired his sentence. Shortly after expiring his sentence in that case,
16             he was released and committed the larceny from person [for which he was
17             convicted in this case]. While on bail for that case, he was committing
               larcenies from the person, again, at a Target store and a Vons store. That
18             [case] is still pending . . . .

19    (Id. at 3-4.) The State then argued that habitual criminal adjudication was appropriate:
20             Your Honor, he is by definition, by every definition we can possibly think of
               a habitual criminal. He has proved time and time again that not only is he
21             going to reoffend, but being sentenced to prison doesn’t stop him, being out
22             on bail doesn’t stop him, having other charges pending doesn’t stop him,
               and he just keeps doing the same thing over and over again. I am asking
23             for life without the possibility of parole.

24    (Id. at 4.)
25             Mosby then addressed the court and stated that he did not want to go to trial on
26    this case, but that the district attorney involved had a “personal vendetta” against him
27    stemming from a hung jury in another case and refused to offer a guilty plea deal. (Id. at
28    5.)

                                                    5
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 6 of 10


1            Defense counsel urged the court that Mosby was a non-violent offender,

2     essentially a pickpocket, a 47-year-old habitual petty thief who had never received

3     habitual treatment. He pointed out that the longest prison term Mosby had previously

4     been sentenced to was 5 years, and that he had served about half of that term. Counsel

5     asked the court to adjudicate Mosby under the small habitual criminal statute, which

6     carried a sentence of 5 to 12 ½ years. (Id. at 5-6.)

7            The court then pronounced:

8            Mr. Mosby, handsome man like you I have to sentence like this is just
             unfathomable. But every time you’re out, you’re committing felonies and it
9            hurts people. Whether you want to believe it’s a violent offense or not, it
             hurts people financially when you take their property. And the fact that you
10
             haven’t rehabilitated yourself is clear. You like guns, you now have two
11           convictions for guns by an ex-felon, it’s just a time bomb waiting to happen.
             So because of that, you’re adjudged guilty of larceny from the person and
12           grand larceny. Both felonies . . . . you’re sentenced to life without the
             possibility of parole.
13

14    (Id. at 6-7.)

15           A.       Ground 1

16           Mosby contends that his sentence of life in prison without the possibility of parole

17    for stealing a camera worth less than $500 violates his Eighth Amendment right to be free

18    from cruel and unusual punishment. (ECF No. 24 at 8-9.)

19           “The Eighth Amendment does not require strict proportionality between crime and

20    sentence. Rather, it forbids only extreme sentences that are ‘grossly disproportionate’ to

21    the crime.” Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J., concurring);

22    see, e.g., Solem v. Helm, 463 U.S. 277, 303 (1983) (holding that a sentence of life

23    imprisonment without the possibility of parole for seventh nonviolent felony violates Eighth

24    Amendment). “[O]utside the context of capital punishment, successful challenges to the

25    proportionality of particular sentences will be exceedingly rare.” Id. at 289-90. A federal

26    proportionality analysis may come into play “only in the rare case in which a threshold

27    comparison of the crime committed and the sentence imposed leads to an inference of

28    gross disproportionality.” Harmelin, 501 U.S. at 1005.

                                                   6
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 7 of 10


1            In fact, analyzing an appeal arising from a federal habeas case post-Harmelin, the

2     Court has acknowledged that “the only relevant clearly established law amenable to the

3     ‘contrary to’ or ‘unreasonable application of’ framework is the gross disproportionality

4     principle, the precise contours of which are unclear, applicable only in the ‘exceedingly

5     rare’ and ‘extreme’ case.” Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (internal citations

6     omitted).

7            In general, a sentence within the statutory limits does not constitute cruel and

8     unusual punishment. See United States v. Parker, 241 F.3d 1114, 1117 (9th Cir. 2001).

9     Courts grant “substantial deference to the broad authority” of legislatures to determine

10    the types and limits of punishments for crimes. Solem, 463 U.S. at 290; see also United

11    States v. Albino, 432 F.3d 937, 938 (9th Cir. 2005). Nevada’s “large” habitual criminal

12    statute, NRS 207.010(1)(b), provides that an individual adjudicated a large habitual

13    criminal is guilty of a category A felony, punishable by up to life in prison without the

14    possibility of parole.

15           Mosby appealed his adjudication as a habitual criminal and his sentence of life

16    without the possibility of parole to the Nevada Supreme Court. The state supreme court

17    affirmed his conviction and sentence:

18           . . . . Mosby argues that a life sentence for stealing a camera constitutes
             cruel and unusual punishment. We primarily note that Mosby was
19           sentenced as a large habitual criminal. Because Mosby does not argue that
             the habitual criminal punishment statute is unconstitutional, his sentence is
20
             within the parameters of that statute, see NRS 207.010, and we are not
21           convinced that the sentence is so grossly disproportionate to the gravity of
             the offense and Mosby’s history of recidivism as to shock the conscience,
22           we conclude the sentence does not violate the constitutional proscriptions
             against cruel and unusual punishment. See Harmelin v. Michigan, 501 U.S.
23           957, 1000-01 (1991) (plurality opinion); see also Ewing v. California, 538
             U.S. 11, 29 (2003) (plurality opinion); Blume v. State, 112 Nev. 472, 475,
24
             915 P.2d 282, 284 (1996).
25    (Exh. 5 at 3.)
26           A sentence of life without parole is, of course, severe. But it is within the
27    established sentencing guidelines for a large habitual offender, the State introduced 7
28    judgments of conviction in support of its position, and the state district court specifically

                                                   7
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 8 of 10


1     cited Mosby’s extensive, if arguably largely non-violent, criminal history when it explained

2     its sentencing decision. The Court agrees with Respondents that Mosby’s argument that

3     he was sentenced to life without parole for stealing a camera worth less than $500 dollars

4     is misplaced; such argument fails to acknowledge that he was adjudicated a habitual

5     criminal based on his history of criminal convictions. Mosby has not demonstrated that

6     the Nevada Supreme Court’s adjudication of this claim was contrary to, or involved an

7     unreasonable application of, clearly established federal law, as determined by the

8     Supreme Court of the United States. See 28 U.S.C. § 2254(d). Accordingly, Mosby is not

9     entitled to federal habeas relief on ground 1.

10           B.     Ground 2

11           Mosby asserts the trial court impermissibly relied on speculation regarding other

12    unknown crimes allegedly committed by Mosby when it imposed sentence in violation of

13    his Fourteenth Amendment due process rights. (ECF No. 24 at 10.)

14           After the court sentenced Mosby on this case, the court moved to Case No.

15    C272379—a conviction for ex-felon in possession of a firearm. (Exh. 52 at 7-8.) The court

16    commented:
              You know, it’s a sad thing to have to sentence someone like that, but he is
17
              a blight on our society, he is committing crimes against numerous,
18            numerous people. And these are just the ones he got caught on. How many
              has he preyed upon and he wasn’t caught.
19    (Id. at 8.)
20           On appeal, the Nevada Supreme Court rejected Mosby’s contention that the
21    sentencing court assumed he committed more felonies than what his prior convictions
22    revealed:
23           Mosby argues that the district court relied upon highly suspect evidence at
             sentencing when it considered that he may have committed other crimes
24           but was never caught. However, the record demonstrates that the district
25           court had already sentenced Mosby for the instant crime and the comments
             were made during sentencing for another case. We therefore conclude that
26           Mosby has failed to demonstrate that the district court erred in this case.

27    (Exh. 15 at 3.)
28

                                                   8
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 9 of 10


1            As discussed above, the court considered Mosby’s existing criminal history,

2     specific convictions, and demonstrated recidivism. And, as the Nevada Supreme Court

3     pointed out, the specific comments at issue were not made about the sentencing in this

4     case—Case No. C271646. The Court concludes that Mosby has not shown the Nevada

5     Supreme Court’s adjudication of this claim was contrary to, or involved an unreasonable

6     application of, clearly established federal law, as determined by the Supreme Court of the

7     United States. See 28 U.S.C. § 2254(d). Therefore, federal habeas relief is denied as to

8     ground 2.

9            The Court thus denies the petition in its entirety.

10    V.     CERTIFICATE OF APPEALABILITY

11           This is a final order adverse to the petitioner. As such, Rule 11 of the Rules

12    Governing Section 2254 Cases requires the Court to issue or deny a certificate of

13    appealability (“COA”). Accordingly, the Court has sua sponte evaluated the claims within

14    the petition for suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v.

15    Calderon, 281 F.3d 851, 864-65 (9th Cir. 2002).

16           Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner

17    “has made a substantial showing of the denial of a constitutional right.” With respect to

18    claims rejected on the merits, a petitioner “must demonstrate that reasonable jurists would

19    find the district court’s assessment of the constitutional claims debatable or wrong.” Slack

20    v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

21    (1983)). For procedural rulings, a COA will issue only if reasonable jurists could debate:

22    (1) whether the petition states a valid claim of the denial of a constitutional right; and (2)

23    whether the court's procedural ruling was correct. (Id.)

24           Having reviewed its determinations and rulings in adjudicating Mosby’s petition,

25    the Court finds that none of its rulings meets the Slack standard. The Court therefore

26    declines to issue a certificate of appealability for its resolution of any of Mosby’s claims.

27    ///

28    ///

                                                    9
     Case 3:14-cv-00251-MMD-WGC Document 51 Filed 08/31/20 Page 10 of 10


1      VI.   CONCLUSION

2            The Court notes that the parties made several arguments and cited to several

3      cases not discussed above. The Court has reviewed these arguments and cases and

4      determines that they do not warrant discussion as they do not affect the outcome of the

5      issues before the Court.

6            It is therefore ordered that the petition (ECF No. 24) is denied in its entirety.

7            It is further ordered that a certificate of appealability is denied.

8            The Clerk of Court is directed to enter judgment accordingly and close this case.

9            DATED THIS 31st Day of August 2020.

10

11

12                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    10
